DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 06/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paul Michael Martini (US 2017/0366635; hereinafter Martini).
Regarding claim 1, Martini discloses a method for dynamic sessional redirection (abstract), comprising: 
a) receiving a first request from a proxy server, wherein in the first request originated from a client device (402, fig. 4; paragraphs [0004 - 0005]; Martini discloses that receiving, from a device over a network, a first request that includes an address); 
b) analyzing the first request for context information (paragraphs [0113], [0024]); 
c) determining proxy rerouting rules from the context information (paragraphs [0004], [0013], [0019]; Martini discloses that network traffic to a certain destination address may be rerouted through a server to examine its contents, apply a different network policy to the traffic, or to perform other operations); 
d) sending proxy rerouting rules to the proxy server (paragraph [0015]; Martini discloses that by redirecting network traffic based on port number, pointers in embedded content to relative references may be preserved, even when that content is routed through a proxy server); 
e) sending a response to the first request to the proxy server addressed to the client device (paragraph [0013]; Martini discloses that some network protocols, such Hypertext Transfer Protocol (HTTP), provide messages used by a server to instruct a client to access a requested resource at an alternate location (e.g., by sending an HTTP REDIRECT message including a different URL to the client) ).
Regarding claim 2, Martini discloses the method of claim 1 wherein the response to the first request further comprises an instruction to the client device to send metadata with a second request and for subsequent communications between the client and proxy server paragraphs [0004 - 0005]; Martini discloses that in response to receiving the first request, determining, based at least in part on information included in the first request, that the first request is to be redirected (). 
Regarding claim 3, Martini discloses the method from claim 1 wherein the rerouting rules are sent to the proxy server while the proxy server is rerouting a subsequent communication from the client device and wherein the proxy server waits until the subsequent communication is rerouted before updating or adding the rerouting rules to a set of rerouting rules used by the proxy server during operation (paragraphs [0004 - 0005]; Martini discloses that sending, to the device over the network, a redirect message including the address and a port number is performed by a particular device; and receiving, from the device over the network, a second request that includes the address and the port number is performed by the particular device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Michael Martini (US 2017/0366635; hereinafter Martini) in view of LO et al (US 2015/0012584; hereinafter LO). 
Regarding claim 4, Martini discloses a proxy, comprising: 
a processor (paragraphs [0061],[0063]);  
memory coupled to the processor (paragraphs [0061],[0063]), but fails to specifically discloses that the processor having a dynamically reconfigurable rules table embodied therein, the dynamically reconfigurable rules table having rerouting rules for data traffic between a client and a server; and 
an application programming interface (API) configured to dynamically change one or more rerouting rules in the reconfigurable rules table (para; 
wherein the proxy is configured to reroute data traffic between a client and a server according to the rerouting rules in the dynamically reconfigurable rules table. 
LO, in an analogous art, discloses that that the processor having a dynamically reconfigurable rules table embodied therein, the dynamically reconfigurable rules table having rerouting rules for data traffic between a client and a server; and 
an application programming interface (API) (paragraph [0043]; LO discloses that the HTTP proxy may interact with the MBMS client via an application programming interface (“API”) enabling the HTTP proxy and MBMS client to exchange instructions and/or information) configured to dynamically change one or more rerouting rules in the reconfigurable rules table (LO: paragraphs [0052], [0103 - 0104]; LO discloses that a policy rule update may be a message indicating a change in redirect handling rules sent by a network entity, such as a redirect controller (e.g., a PCRF server); 
wherein the proxy is configured to reroute data traffic between a client and a server according to the rerouting rules in the dynamically reconfigurable rules table (paragraphs [0020], [0048]; LO discloses that the network side HTTP proxy server may be configured to use the access policy information within the HTTP redirect message, network congestion information, redirect handling rules, and/or other information to choose among the two or more alternative resource IDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Martini by showing that the processor having a dynamically reconfigurable rules table embodied therein, the dynamically reconfigurable rules table having rerouting rules for data traffic between a client and a server; and an application programming interface (API) configured to dynamically change one or more rerouting rules in the reconfigurable rules table; wherein the proxy is configured to reroute data traffic between a client and a server according to the rerouting rules in the dynamically reconfigurable rules table as evidenced by LO for the purpose of selecting the alternative resource ID with the lowest cost based on a user setting to minimize download charges; thereby providing a reliable and user friendly delivery content system.
Regarding claim 5, Martini and LO disclose the proxy of claim 4, further comprising an inferencing engine configured to analyze a  request from the client and infer appropriate rerouting rules from analyzing the request (Martini: paragraphs [0113], [0024]).
 	Regarding claim 6, Martini and LO disclose the proxy of claim 5, wherein the API is configured to dynamically change one or more rules in the reconfigurable rules table with one or more corresponding appropriate rerouting rules inferred from analyzing the request by the inferencing engine (LO: paragraphs [0045 – 0048]; LO disclose that the network side HTTP proxy server may be configured to use the access policy information within the HTTP redirect message, network congestion information, redirect handling rules, and/or other information to choose among the two or more alternative resource IDs). Same motivation as in claim 4).
Regarding claim 7, Martini and LO disclose the proxy of claim 5 wherein the rerouting rules include one or more session-dependent rules (Martini: paragraph [0113]).
Regarding claim 8, Martini and LO disclose the proxy of claim 5 wherein the rerouting rules include one or more application dependent rules (Martini: paragraph [0113]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457